The case of Hendley v. First National Bank of Huntsville,234 Ala. 535, 176 So. 348, was cited in the original opinion as authority for the conclusion that an abstract which only goes back forty-one years was not a complete abstract. As pointed out, in that case a mortgage executed forty-five years before the litigation arose was upheld and enforced.
On rehearing, appellant insists that the rule of that case is no longer the law, contending that it was nullified by the enactment in 1939 of what is now § 174, Title 47, Code 1940.
In this connection we quote from brief filed in support of appellant's application for rehearing:
"Under the rule of the Hendley case, it would be necessary for an abstract, in order to be complete, to go back to a time when there could be no possibility of a mortgage still in existence and that would doubtless be to the federal government. But since the 1939 Act [§ 174, Title 47, Code 1940], one examining an abstract for an innocent purchaser,such as is contemplated by the statute, need only look back formortgages maturing within the past twenty years." (Emphasis supplied)
The presumption of payment as to third persons without notice, provided for by § 174, Title 47, supra, does not apply if credits are noted as therein provided. An abstract which did not go back more than twenty years would not apprise the title examiner as to whether or not there were mortgages on record which were executed prior to the twenty-year period upon which credits had been noted during that period. Hence an abstract which does not go back more than twenty years is not a complete abstract.
The enactment of what is now § 174, Title 47, supra, did not nullify the rule in the Hendley case, supra, if on a fifty-year-old recorded mortgage notations of credit have been made thereon within the last twenty years.
We do not think § 174, Title 47, supra, in any wise affects the conclusion reached in the original opinion.
Application overruled.
BROWN, FOSTER, and STAKELY, JJ., concur. *Page 598